Citation Nr: 0302218	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the RO in 
Columbia, South Carolina which reopened the veteran's claim 
of entitlement to service connection for residuals of a back 
injury and denied service connection.


FINDINGS OF FACT

1.  In an unappealed August 1979 decision, the RO denied 
service connection for a back injury.  Evidence received 
since the August 1979 RO decision is new and material, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  A back disability was not incurred in or aggravated in 
service or for many years thereafter.


CONCLUSIONS OF LAW

1.  The August 1979 RO decision denying service connection 
for a back disability is final; however, new and material 
evidence has been submitted to reopen a claim of service 
connection for residuals of a back injury.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).

2.  A current back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1113 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the December 1999 rating decision, the March 
2000 rating decision, the April 2000 rating decision, the 
December 2000 rating decision, the November 2001 rating 
decision, in the May 2002 statement of the case, the December 
2002 supplemental statement of the case and VA letters to the 
veteran dated in January 2001, May 2001, March 2002 and May 
2002 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Factual Background

The veteran served on active duty from August 1953 to June 
1955.

A review of his service medical records shows that on 
entrance medical examination, his spine was listed as normal.  
On separation medical examination, his spine was listed as 
normal.  Service medical records are negative for treatment 
of a back disability.

In a rating decision dated July 1970, the RO denied service 
connection for a back disability.  He was notified of this 
decision in July 1970 and did not file an appeal.

In July 1979 the RO received VA outpatient progress notes 
dated January 1979 to March 1979.  The records reflect 
treatment for complaints of back pain.  The diagnostic 
impression was rule out "chronic disc."  A March 1979 
record indicated a diagnosis of mild to moderate degenerative 
disc disease.

By a statement dated February 1979, the veteran asserted he 
was experiencing increased agony and pain due to his chronic 
back problems.  He said he was being treated at the VA 
hospital in Washington, D.C.

In an August 1979 rating decision the RO found no new and 
material evidence was submitted to warrant reopening the 
claim.  The veteran was notified of this decision in August 
1979 and did not file an appeal.  

Received in January 2001 was the veteran's request to reopen 
his claim for service connection for a back disability.  
Evidence of record at the time included a September 1999 
statement from the veteran wherein he reported that in 1972 
he was seen at the VA hospital in Washington, D.C. with 
complaints of back pain.  He reiterated his previous 
assertions.  

In VA outpatient progress notes dated from December 1999 to 
January 2000 it showed the veteran was treated for complaints 
of low back pain.  In a January 2000 report, the examiner 
indicated that the chronic low back pain was likely due to 
degenerative disc disease and degenerative joint disease.  An 
X-ray study conducted in January 2000 indicated that he had 
degenerative disc disease, and degenerative joint disease of 
the lower lumbar spine at L3-4, L4-5, and L5-S1. 

VA outpatient progress notes dated January 2000 to October 
2001 show the veteran was treated for complaints of low back 
pain. 

In a statement from the veteran dated January 2000 he 
asserted that he was service-connected but less than 10 
percent.  He said there was new and material evidence from 
the VA clinic in Florence, S. C.  He reported that his back 
was X-rayed in January 2000, and that the report will be 
supplied.

In a statement dated April 2000 from the VA clinic, the 
examiner reported that his findings regarding the veteran's 
back condition were severe with recurring attacks and with 
intermittent relief.  This was caused by intervertebral disc 
syndrome. 

In a statement dated December 2000, a fellow veteran 
indicated that he was stationed with the veteran until May 
1965.  He recalled an incident when the veteran was injured 
while skiing and had to be treated for a back injury.     

In a June 2002 statement, Alexander H. Cohen, M.D. noted that 
the veteran continued to experience severe arthritis in his 
lower back and his back pain had not improved over the 
previous two or three years.

In a statement dated July 2002, Dr. Jack Bryan of Willis 
Chiro Med, noted treating the veteran for complaints of sharp 
pain in his low back, buttocks and leg on the right side.  
The veteran stated that he had a traumatic fall in 1955 and 
the examiner opined that this fall contributed to his present 
day condition.  The examiner stated that the fall itself did 
not cause the damage presently seen but the effects of such 
trauma can put added stress on the spine resulting in the 
condition seen.

In a statement dated August 2002, Peter J. Spohn, M.D., noted 
that the veteran has severe degenerative disc disease of L3 
through S1 and although the back naturally degenerates with 
age, his skiing accident in 1955 could have contributed to 
the severity of the present condition.

A Decision Review Officer hearing was held in August 2002.  
At the hearing the veteran reiterated many of his assertions.  
He testified that he was seen by numerous doctors for his 
back pain beginning in 1968.  He also testified that medical 
records reflecting treatment on his back in the 60's were no 
longer available.

Analysis

New and Material Evidence

The veteran contends that he incurred a back injury in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

The veteran's claim for service connection for residuals of a 
back injury was previously denied by the RO in an August 1979 
decision.  The veteran did not appeal this decision, and the 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When the RO denied the claim for service connection for 
residuals of a back injury in August 1979, it considered the 
veteran's service medical records, which are negative for a 
back injury.  It also considered VA outpatient progress 
notes, dated January 1979 to March 1979.  The RO found that 
the reports submitted were not considered new and material 
evidence.  

Evidence submitted since the August 1979 RO decision includes 
statements from Dr. Bryan and Dr. Spohn.  The statements from 
Dr. Bryan and Dr. Spohn tend to suggest a possible nexus 
between an in-service injury and a present back disability.  
The Board finds this evidence is new and material, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge, supra.  The claim is reopened.


Service connection for Residuals of a Back Disability

Having determined that the veteran submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a back disability, the evidence must now be 
reviewed on a de novo basis.  

All of the evidence has been described above.  The veteran 
claims service connection for residuals of a back disability 
which he asserts was incurred during military service.  
Service medical records are negative for a diagnosis or 
treatment of a back disability.  

Post-service medical records are negative for a back 
disability for many years after service.  The first medical 
evidence of a back disability is dated in 1979, almost 24 
years after service.  

The veteran has asserted that he incurred a back disability 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his back disability began in service, does not constitute 
competent medical evidence of causality.  Also, the December 
2000 statement submitted by a former service associate of the 
veteran's recalling that the veteran was seen at the 
infirmary following a ski injury, while attesting to the 
incident , does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Although Dr. Bryan and Dr. Spohn have opined that the 
veterans skiing accident in 1955 could have contributed to 
his current back disability it is clear that their opinions 
are based solely on the veteran's reported history.  Neither 
doctor treated him soon after service and there is no 
indication that they have reviewed medical records dated soon 
after service.  

As there is no medical or lay evidence of an in-service back 
disability to the veteran's back, or evidence of a back 
disability for over 20 years after service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
back disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.

Service connection for residuals of a back disability is 
denied.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

